DETAILED ACTION

The instant application having application No 16/771251 filed on 03/15/2022 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 3 is incorporated into the independent claim 1.
Claim 9 would be allowable if (i) claim 10 or 11 is incorporated into the independent claim 9.
Claim 17 would be allowable if (i) claim 2 or 3 or 10 or 11 is incorporated into the independent claim 17.
Claim 18 would be allowable if (i) claim 2 or 3 or 10 or 11 is incorporated into the independent claim 18.
The claims 1-4, 6, 9-12, 14 and 17-18 are have the conditional limitation “when scheduling, if available PRBs, if a modulation, if said MCS scheduling, if said number of PRBs, when said timer expires”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.




Response to Argument
Applicant’s arguments with respect to claims 1-18 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 3 of Applicant’s Remark, “when scheduling said UE, if said configured NB-IoT PRBs have not been allocated to said NB-IoT terminal device and if available PRBs other than said configured NB-IoT PRBs are not enough for said UE”. In fact, Examiner interprets the “SIBl-NB configured to be transmitted on the second-anchor carrier, applied to a NB-IoT is not supported in UL-DL configuration, the parameters of allocated to the information of the 11 spare bits in addition to scheduling and provided to the NB-IoT UE, for SIBl-NB scheduling included in the MIB as 4-bit information and transmitted to the NB-IoT UE” according to Park’s disclosure.

As stated in Park’s – page 12, par (0226), line 1-10, SIBl-NB configured to be transmitted on the second-anchor carrier, applied to a NB-IoT is not supported in UL-DL configuration, the parameters of allocated to the information of the 11 spare bits in addition to scheduling and provided to the NB-IoT UE, for SIBl-NB scheduling included in the MIB as 4-bit information and transmitted to the NB-IoT UE. Thus, Park’s disclosure still covers the limitations of claim 1. whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Park’s is directed to “there are 10 special subframe configurations for normal CP and types and 8 special subframe configurations for extended CP. However, in distinguishing only information about the DwPTS period, 6 special sub­frame configurations are enough for normal CP and 5 special subframe configurations are enough for extended CP, if the number of downlink OFDM symbols of the DwPTS is insufficient(wherein are not enough for UE) , a downlink OFDM symbol further allocated in the gap period subsequent to the DwPTS to transmit the SIBl -NB”, we can logically deduce that we scheduling for UE if allocated NB-IOT PRBs are not enough then attempting to allocate NB-IOT PRBs for UE. Examiner would like to provide further clarification of the cited claim limitation, Par (0226), Bs or the anchor-carrier configured to be transmitted on the anchor-carrier, where NB-IoT is not supported in UL-DL configuration 0, the parameters of PRBs allocated to the information of the 11 spare bits in addition to scheduling provided to the NB-IoT UE”.
Therefore, Examiner respectfully disagrees with Applicant's arguments.
On page 3 of Applicant’s Remark, Applicant further argues that (2) “Configuring NB-IoT Physical Resource Blocks PRBs” whereas the Examiner wants to provide further clarification of the cited claim limitation, whereas the Ahmet’s is directed to “par (0058), the NB-IoT device finds that NB-IoT carrier associated with the channel number is available, the NB-Io T device can camp on the NB-IoT carrier, the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device, the NB-IoT device can use the NB-IoT carrier to send and receive data. Examiner would like to provide further clarification of the cited claim limitation, Par (0053), The radio interfaces (wherein radio interface configuring NB-IoT PRBs to allocate PRBs and allocate the PRBs) allocate PRBs associated with NB­Io T carriers to NB-IoT devices”.
Thus, Park’s and Ahmet’s disclosures still cover the limitations of claims 1, 9 and 17-18. Therefore, Examiner respectfully disagrees with Applicant's arguments.

    
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7-9, 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (U.S. 20190372696, Dec. 5,2019) in view of Ahmet et al. (U.S. 20190191363, Jun. 20, 2019)
Regarding Claim 1, Park discloses a method implemented by a network device in a communication network (page 3, par (0051), line 1-5, a BS refers to a terminal node of a network, which directly communicates with a UE),
and when scheduling said UE, if said configured NB-IoT PRBs have not been allocated to said NB-IoT terminal device and if available PRBs other than said configured NB-IOT PRBs are not enough for said UE (page 12, par (0226), line 1-10, SIBl-NB configured to be transmitted on the second-anchor carrier, applied to a NB-IoT is not supported in UL-DL configuration, the parameters of allocated to the information of the 11 spare bits in addition to scheduling and provided to the NB-IoT UE, for SIBl-NB scheduling included in the MIB as 4-bit information and transmitted to the NB-IoT UE).
Park discloses all aspects of the claimed invention, except the network device operable to communicate with a User Equipment UE and a Narrow Band Internet Of Things NB- IoT terminal device in the communication network, the method comprising configuring NB-IoT Physical Resource Blocks PRBs; attempting to allocate said configured NB-IoT PRBs for said UE.
Ahmet is the same field of invention teaches the network device operable to communicate with a User Equipment UE and a Narrow Band Internet Of Things NB- IoT terminal device in the communication network, the method comprising configuring NB-IoT Physical Resource Blocks PRBs (page 5, par (0058), line 1-10, the NB-IoT device finds that NB-IoT carrier associated with the channel number is available, the NB-Io T device can camp on the NB-IoT carrier, the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device, the NB-IoT device can use the NB-IoT carrier to send and receive data); attempting to allocate said configured NB-IoT PRBs for said UE(page 5, par (0058), line 1-10, the NB-IoT device finds that NB-IoT carrier associated with the channel number is available, the NB-IoT device on the NB-IoT carrier, the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device).
Park and Ahmet are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the NB-IoT Physical Resource Blocks PRBs; attempting to allocate said configured NB-IoT PRBs for UE the teaching of Park to include the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device the teaching of Ahmet because it is providing the NB-IoT device with an updated NB-IoT channel list with a updated NB-IoT channel list through a firmware update or software update.

Regarding Claim 7, Park discloses NB-IoT terminal device is deployed in in-band mode(page 17, par (0289), line 1-5, the UE of a Wideband Code Division Multiple Access (WCDMA) phone).
Regarding Claim 8, Park discloses UE follows one of communication standards: LTE-Advanced LTE-A, LTE, Wideband Code Division Multiple Access WCDMA and High-Speed Packet Access HSPA (page 17, par (0289), line 1-5, the UE of a Personal Digital Assistant (PDA), a cellular phone, a Personal Com­munication Service (PCS) phone, a Global System for Mobile (GSM) phone, a Wideband Code Division Multiple Access (WCDMA) phone).
Regarding Claim 9, Park discloses a network device in a communication network, the network device  operable to communicate with a User Equipment UE and a Narrow Band Internet Of Things NB-IoT terminal device in the communication network (page 3, par (0051), line 1-5, a BS refers to a terminal node of a network, which directly communicates with a UE); when scheduling said UE, if said configured NB-IOT PRBs have not been allocated to said NB IoT terminal device and if available PRBs other than said configured NB-IoT PRBs are not enough(page 12, par (0226), line 1-10, SIBl-NB configured to be transmitted on the second-anchor carrier, applied to a NB-IoT is not supported in UL-DL configuration, the parameters of allocated to the information of the 11 spare bits in addition to scheduling and provided to the NB-IoT UE, for SIBl-NB scheduling included in the MIB as 4-bit information and transmitted to the NB-IoT UE).
Park discloses all aspects of the claimed invention, except network device comprising a processor; and a memory communicatively coupled to the processor and adapted to store instructions which, when executed by the cause the network device to configure NB-IOT PRBs; attempt to allocate said configured NB-IoT PRBs for said UE.
Ahmet is the same field of invention teaches network device comprising a processor; and a memory communicatively coupled to the processor and adapted to store instructions which, when executed by the cause the network device to configure NB-IOT PRBs (page 5, par (0058), line 1-10, the NB-IoT device finds that NB-IoT carrier associated with the channel number is available, the NB-Io T device can camp on the NB-IoT carrier, the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device, the NB-IoT device can use the NB-IoT carrier to send and receive data); attempt to allocate said configured NB-IoT PRBs for said UE(page 5, par (0058), line 1-10, the NB-IoT device finds that NB-IoT carrier associated with the channel number is available, the NB-IoT device on the NB-IoT carrier, the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device).
Park and Ahmet are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the NB-IoT Physical Resource Blocks PRBs; attempting to allocate said configured NB-IoT PRBs for UE the teaching of Park to include the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device the teaching of Ahmet because it is providing the NB-IoT device with an updated NB-IoT channel list with a updated NB-IoT channel list through a firmware update or software update.
Regarding Claim 15, Park discloses NB-IoT terminal device is deployed in in-band mode (page 12, par (0226), line 1-10, SIBl-NB configured to be transmitted on the second-anchor carrier, applied to a NB-IoT is not supported in UL-DL configuration, the parameters of allocated to the information of the 11 spare bits in addition to scheduling and provided to the NB-IoT UE.
Regarding Claim 16, Park discloses UE follows one of communication standards: LTE-A, LTE, WCDMA and HSPA (page 17, par (0289), line 1-5, the UE of a Personal Digital Assistant (PDA), a cellular phone, a Personal Com­munication Service (PCS) phone, a Global System for Mobile (GSM) phone, a Wideband Code Division Multiple Access (WCDMA) phone).
Regarding Claim 17, Park discloses a communication network comprising a UE(page 3, par (0051), line 1-5, a BS refers to a terminal node of a network, which directly communicates with a UE); and when scheduling said UE, if said  
configured NB-IoT  PRBs  have not been  allocated to said NB-IoT terminal device and if available PRBs other than said configured NB-IOT PRBs are not enough for said UE
(page 12, par (0226), line 1-10, SIBl-NB configured to be transmitted on the second-anchor carrier, applied to a NB-IoT is not supported in UL-DL configuration, the parameters of allocated to the information of the 11 spare bits in addition to scheduling and provided to the NB-IoT UE, for SIBl-NB scheduling included in the MIB as 4-bit information and transmitted to the NB-IoT UE). 
Park discloses all aspects of the claimed invention, except a NB-IoT terminal device; and a network device operable to communicate with said UE and said NB-IoT terminal device; wherein said network device a processor and a memory coupled to the processor and adapted to store instructions which, when executed by the processor, cause the network device to perform operations of implemented by a network 
device in a communication network,  the network device operable to communicate with a User Equipment UE and a Narrow Band Internet Of Things NB-IoT terminal device
 in the  communication network,  the method comprising configuring NB-IoT  Physica Resource Blocks PRBs; attempting to allocate  said  configured   NB-IoT PRBs for 
said UE.
Ahmet is the same field of invention teaches a NB-IoT terminal device; and a network device operable to communicate with said UE and said NB-IoT terminal device; wherein said network device a processor and a memory coupled to the processor and adapted to store instructions which, when executed by the processor, cause the network device to perform operations of implemented by a network device in a 
communication network,  the network device operable to communicate with a User Equipment UE and a Narrow Band Internet Of Things NB-IoT terminal  device in the  
communication network,  the method comprising configuring NB-IoT  Physica Resource Blocks PRBs(page 5, par (0058), line 1-10, the NB-IoT device finds that NB-IoT carrier associated with the channel number is available, the NB-Io T device can camp on the NB-IoT carrier, the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device, the NB-IoT device can use the NB-IoT carrier to send and receive data); attempting to allocate said  configured  NB-IoT PRBs for said UE(page 5, par (0058), line 1-10, the NB-IoT device finds that NB-IoT carrier associated with the channel number is available, the NB-IoT device on the NB-IoT carrier, the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device).
Park and Ahmet are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the NB-IoT Physical Resource Blocks PRBs; attempting to allocate said configured NB-IoT PRBs for UE the teaching of Park to include the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device the teaching of Ahmet because it is providing the NB-IoT device with an updated NB-IoT channel list with a updated NB-IoT channel list through a firmware update or software update.

Regarding Claim 18, Park discloses a non-transitory machine-readable medium having a computer program stored thereon, which when executed by a set of one or more processors of a network device(page 3, par (0051), line 1-5, a BS refers to a terminal node of a network, which directly communicates with a UE), 
and when scheduling said UE,  if said configured NB-IoT PRBs have not been 
allocated to said NB-IoT terminal device and if available PRBs other than said configured NB-IOT PRBs  are not  enough  for said UE(page 12, par (0226), line 1-10, SIBl-NB configured to be transmitted on the second-anchor carrier, applied to a NB-IoT is not supported in UL-DL configuration, the parameters of allocated to the information of the 11 spare bits in addition to scheduling and provided to the NB-IoT UE, for SIBl-NB scheduling included in the MIB as 4-bit information and transmitted to the NB-IoT UE).
Park discloses all aspects of the claimed invention, except causes the one or more processors to perform operations of the method implemented by a network device 
in a communication network,  the network device operable to communicate with a UserEquipment UE and a Narrow Band Internet Of Things NB-IoT  terminal device in the 
communication network, the method comprising configuring NB-IoT  Physical Resource
Blocks PRBs; attempting to allocate said configured NB-IoT PRBs for said UE.
Ahmet is the same field of invention teaches causes the one or more processors to perform operations of the method implemented by a network device in a  
communication network,  the network device operable to communicate with a UserEquipment UE and a Narrow Band Internet Of Things NB-IoT terminal device in the 
communication network, the method comprising configuring NB-IoT  Physical 
Resource Blocks PRBs(page 5, par (0058), line 1-10, the NB-IoT device finds that NB-IoT carrier associated with the channel number is available, the NB-Io T device can camp on the NB-IoT carrier, the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device, the NB-IoT device can use the NB-IoT carrier to send and receive data);  attempting to allocate  said configured NB-IoT 
PRBs for said UE(page 5, par (0058), line 1-10, the NB-IoT device finds that NB-IoT carrier associated with the channel number is available, the NB-IoT device on the NB-IoT carrier, the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device).
Park and Ahmet are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the NB-IoT Physical Resource Blocks PRBs; attempting to allocate said configured NB-IoT PRBs for UE the teaching of Park to include the base station offering the NB-IoT carrier can allocate an associated PRB to the NB-IoT device the teaching of Ahmet because it is providing the NB-IoT device with an updated NB-IoT channel list with a updated NB-IoT channel list through a firmware update or software update.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on Mon to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IQBAL ZAIDI/Primary Examiner, Art Unit 2464